AO 245B (Rey. 02/08/2019) Judgment in a Criminal Petty Case (Modified) . Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE.
: Vv. ‘ o : (For Offenses Committed On or After November I, 1987)

Cristian Brayan Vera-Hermosillo Case Number: 3:19-mj-24476

 

Melissa Babrow
Defendant's Aitérney

ER table,

a ne S| te _—¢
2 Eee Ee Bb t
# cae tbe Hata! :

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t
REGISTRATION NO, 91715298
NOV 29 2019
THE DEFENDANT:
pleaded guilty to count(s) | ofComplaint CLERK Us DISTRICT COURT
: | SOUTHERN DISTRICT OF CALIFORNIA
L] was found guilty to count(s) ae DEPUTY I
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) : 1

(2 The defendant has been found not guilty on count(s)
 Count(s) : dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

. , Ae
CL] TIME SERVED A dO __ days

 

Assessment: $10 WAIVED Fine: WAIVED
O Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, November 29, 2019

 

. ' Date of Imposition of Sentence
Received oo | Sid. Fe

DUSM HONRATIE STANLEY“ BOONE _
| ED STATES MAGISTRATE JUDGE

Clerk’s Office Copy. a 3:19-mj-24476

fO

 

 
